               NOW THEREFORE, .Plaintiff Jose Velez and Defendant Thompa Incorporated
 1
      agree and stipulate to an order to dismiss, with prejudice, Defendant THOMPA
 2
      INCORPORATED from thispending case.
 3
      IT IS SO STIPULATED.
 4
 5
 6
7                                              Jose Velez




                IP"
                                               Plaintiff;· Pro Se
 8
 g·
10    Dated:
                                               Brereton Law Office APC
11                                             By: Sasha �hahabi
                                               Attorney for Defendant
12                                             Thompa Incorporated
13
14
15
16
                                              ORDER
17
               The foregoing stipulation is approved. Defendant THOMPA INCORPORATED
18
      and the complaint against it are dismissed with prejudice.
19
      IT IS SO ORDERED.
20
21
      Dated: 10/10/2019
22                                             Hon .. Haywood S. GiUiam, Jr.
                                               United States District Court Judge
23
24
25
26
27
28



                          Stipulation and Order:for Dismissalwith Prejudice
